DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 15-16, 18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US Patent 6,431,066; hereinafter Perez) in view of Freti et al. (US Publication 2009/0053423; hereinafter Freti).
With regards to claims 16 and 18, Perez teaches an inking arrangement (of claim 16) (FIG. 2; col.1, lines 3-8) and method in flexographic printing (of claim 18), comprising:
an anilox roller (inking roller 15); and
a doctor blade (5, 7) for contact with the anilox roller (col. 4, lines 24-31),
the doctor blade comprising a flat, elongate base element (41), which, along a longitudinal region of the doctor blade adapted for contact with said anilox roller (col. 4, lines 29-31), is provided with a coating (43a-d; col. 4, lines 34-46).
However, Perez is silent regarding the coating comprising a metal matrix and a ceramic. 
(abstract).  Freti further teaches a coating (top deposit, [0018-0020]) comprising a metal matrix (“Ni and Co alloys or mixtures thereof) and a ceramic (CrC (chromium carbide); [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of coating on a doctor blade (ceramic coating of Perez) with another known type of coating on a doctor blade (intermediate layer 3 and top deposit coating comprising metal matrix of Freti, FIG. 1-3) to provide superior wear resistance ([0005]; Freti) to the blade of Perez.
However, Perez, as combined with Freti, is silent regarding (italicized portion highlights portion not taught) the coating comprising a metal matrix and at least 65% by weight of a ceramic. 
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, finding the optimal weight percent of the ceramic would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum amount and/or ratio of metal matrix and ceramic of Perez, as combined with Freti, depending on the requirements based on the desired application with reasonable expectation of providing a wear resistant coating as originally intended.
With regards to claim 1, Perez, as combined with Freti, teaches the inking arrangement according to claim 16, wherein the ceramic is chromium carbide (CrC (chromium carbide); [0019]; Freti).
With regards to claim 3, Perez, as combined with Freti, teaches the inking arrangement according to claim 1, wherein the coating comprises at least 5 % by weight of the metal matrix (see claim 16 above, finding optimum amount of the weight percent of the metal matrix and ceramic).
With regards to claim 4, Perez, as combined with Freti, teaches the inking arrangement according to claim 1, wherein the metal matrix comprises nickel, cobalt or chromium, or a combination thereof (claim 21, Freti).
With regards to claim 5, Perez, as combined with Freti, teaches the inking arrangement according to claim 1, wherein the coating comprises 70 to 90 % by weight of the ceramic (see claim 16 above, finding optimum amount of the weight percent of the metal matrix and ceramic).
With regards to claim 6, Perez, as combined with Freti, teaches the inking arrangement according to claim 1, wherein the coating has a thickness of 30 to 40 µm ([0021]; Freti).
With regards to claim 7, Perez, as combined with Freti, teaches the inking arrangement according to claim 1, wherein the flat, elongate base element is a steel strip (“steel band”; col. 3, lines 12-15; Perez).
With regards to claim 8, Perez, as combined with Freti, teaches the inking arrangement according to claim 1, wherein the flat, elongate base element has a thickness of 0.1 to 0.25 mm (“0.05 to about 0.25 mm”; col. 3, lines 12-15; Perez). 
With regards to claim 11, Perez, as combined with Freti, teaches the inking arrangement according to claim 16, wherein said anilox roller (inking roller) has a surface layer of a ceramic material (col. 3, lines 3-5; Perez).
With regards to claim 15, Perez, as combined with Freti and Caldwell, teaches the inking arrangement according to claim 12, wherein the flat, elongate base element has a thickness of less than 0.3 mm (col. 3, lines 12-15; Perez).
With regards to claim 20, Perez, as combined with Freti, teaches the inking arrangement according to claim 16, wherein the ceramic is a first ceramic, the coating further comprising a second ceramic that includes at least one of a carbide ceramic ([0019] of Freti), a nitride ceramic, or an oxide ceramic.
With regards to claim 21, Perez, as combined with Freti, teaches the inking arrangement according to claim 11, wherein the ceramic material includes at least one of a ceramic coating ([0019] of Freti), a ceramic shell or a ceramic sleeve.
With regards to claim 22, Perez, as combined with Freti, teaches the inking arrangement according to claim 16, wherein the ceramic includes at least one of a carbide ceramic ([0019] of Freti), a nitride ceramic, or an oxide ceramic.
With regards to claim 23, Perez, as combined with Freti, teaches the method according to claim 18, wherein the ceramic includes at least one of a carbide ceramic ([0019] of Freti), a nitride ceramic, or an oxide ceramic.
With regards to claim 24, Perez, as combined with Freti, teaches the inking arrangement according to claim 16, wherein the coating is provided by high velocity oxygen fuel spraying (HVOF, [0022]; Freti).
With regards to claim 25, Perez, as combined with Freti, teaches the inking arrangement according to claim 16, wherein the coating has a thickness of 15 to 60 µm ([0021]; Freti).
With regards to claim 26, Perez, as combined with Freti, teaches the method according to claim 18, wherein the ceramic is chromium carbide (CrC (chromium carbide); [0019]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US Patent 6,431,066; hereinafter Perez) in view of Freti et al. (US Publication 2009/0053423; hereinafter Freti) as applied to claim 16, and further in view of Fantoni et al. (US Publication 2008/0127495; hereinafter Fantoni).
With regards to claim 9, Perez, as combined with Freti, teaches inking arrangement according to claim 16.  Perez further teaches the coating (43a, 43b), which contact the anilox roller (inking roller 15), can have a rectangular (FIG. 3a) or bevel structure (FIG. 3b; col. 4, lines 32-38). 
However, Perez, as modified by Freti, is silent regarding wherein the doctor blade has a rounded cross-section along the longitudinal region.
Fantoni teaches a method of making a doctor blade with the contact edge having several known profiles including rectangular (FIG. 1a), bevel (FIG. 1e), rounded (FIG. 1b), and lamella profile (FIG. 1c and 1d; [0009-0014]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the coating of Perez, as combined with Freti, to have a contact edge having other profiles (as taught by Fantoni) including rounded edges to find the most advantageous profile ([0009]; Fantoni) to maximize the wiping of the ink and prolonging the life of the blade and its respective roller.
With regards to claim 10, Perez, as combined with Freti, and Fantoni, teaches the inking arrangement according to claim 9, wherein the rounded cross-section (rounded portion as taught by Fantoni to the coating of Perez, as modified by Freti) has a diameter of 10 to 50 µm (the coating of Perez, as modified by Freti, has a thickness of 30-150 µm ([0021]; Freti), thus, the rounded cross section would have a diameter of < 300 µm (i.e. rounded top right corner (FIG. 3b of Perez) of the coating can have a radius up to its thickness)). 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853